DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-18 are under examination.
Claim 1-18 are rejected.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17163502.2, filed on March 29, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 3, 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
In claim 2, the metes and bounds of the limitation is not clear since the independent claim 1 is directed to a “…method of feeding the infant an infant formula or follow on formula…for promoting improved eating behavior…”, hence it is not clear how the recitation of claim 2, farther limits the method of claim 1. Claim 2 does not recite a positive active step in the method; hence the claim is indefinite. 
The term "a decreased food responsiveness" in claim 3 is a relative term which renders the claim indefinite.  The term "decreased" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "a decreased general appetite" in claim 3 is a relative term which renders the claim indefinite.  The term "decreased general" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In claim 5, the recitation of “…the infant is fed an infant formula…”, is a repetitive limitation and does not farther limit claim 1, line 2, “…feeding the infant an infant formula…”. 
Regarding claim 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Beek et al. (US 2011/0217411 A1).
Regarding claim 1, 2, 3, 4, 5, 6, 7, 9, and 10, Van Der Beek et al. (Van Der Beek) discloses a method of administering (feeding) (‘411, [0001], [0009]-[0011], [0016]) a nutritional composition (formula) to an infant (‘411, [0138]), therein the nutritional composition comprising lipid (‘411, [0064]-0[0077]), protein (‘411, [0124]-[0126]) and digestible carbohydrate (‘411, [0114]-[0116]); wherein the composition (formula) is not human milk (‘411, [0130]). Van Der Beek discloses the lipid comprises is in a form of lipid globules (‘411, [0106]) with a size distribution at least 45 volume % of the lipid globules has a diameter of between 2 to 12 um (‘441, [0108]), which is in range with the cited range. Van Der Beek discloses 3 to 8 wt. % phospholipids based on total lipid (‘411, [0074]), which is in range with the cited range. Van Der Beek discloses the lipid globules comprises a coating of phospholipids (‘441, [0106]). 
With respect to the preamble “…for promoting improved eating behavior in an infant…”; when reading the preamble in the context of the entire claim, the recitation “…for promoting improved eating behavior in an infant…” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
With respect to claim 1, 2, 3 and 4, Van Der Beek clearly discuss  the method of administering (feeding) (‘411, [0001], [0009]-[0011], [0016]) the nutritional composition (formula) to the infant (‘411, [0138]) with the lipid comprises the vegetable lipids (vegetable fat) and the polar lipids (mammalian 
Regarding claim 11, Van Der Beek discloses the lipid comprises at least 2.0 wt.% alpha-linoleic acid (ALA) based on total fatty acids (‘411, [0081]), which is in range with the cited range; and between 6 and 10 wt.% linoleic acid (LA) based on total fatty acids (‘411, [0080]), which is in range with the cited range. 
Regarding claim 12, Van Der Beek discloses the lipid comprises docosahexaenoic acid, n-3 LC-PUFA in a range of at least 0.75 wt.% of the total fatty acid content (‘411, [0083]), which is in range with the cited range. 
Regarding claim 15, Van Der Beek discloses the composition comprises 0.25 to 20 wt.% of non-digestible oligosaccharides based on dry weight of the composition (‘441, [0123]), which is in range with the cited range.
Regarding claim 16, Van Der Beek discloses the non-digestible oligosaccharides comprising fructo-oligosaccharides and galacto-oligosaccharides (‘441, [0119]-[0122]).
Regarding claim 17, Van Der Beek exemplify the composition (Example 4, [0174]-[0175]) of 4810 kcal comprising 255 g lipid, 533 g digestible carbohydrates, 58 g non-digestible oligosaccharides, 96 g protein, and vitamins, minerals, and trace elements known in the art. The composition also preferably comprises 50 to 200 kcal per 100 ml liquid (‘411, [0132]). Therefore, Van Der Beek exemplify a formulation comprising 2 g protein per 100 kcal, 5.3 g lipid per 100 kcal, 11.1 g carbohydrates per 100 kcal, which are in range with the cited range.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Beek et al. (US 2011/0217411 A1).
Regarding claim 8, Van Der Beek discloses the composition comprises sphingomyelin (‘411, [0072]-[0076]). Van Der Beek discloses the sphingomyelin as sum in the phospholipids, however does not disclose the cite amount. It would have been obvious to one of ordinary skill in the art to adjust the amount of the sphingomyelin in sum in the phospholipids as Van Der Beek teaches varying amounts of phospholipids in the lipids. 
 Regarding claim 18, Van Der Beek discloses the composition 60 to 75 kcal/100 ml liquid (ready to drink) (‘411, [0132]), which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.
Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Beek et al. (US 2011/0217411 A1) as applied to claim 1 above, and further in view of Van Der Beek (US 9,649,286 B2).
Regarding claim 7 and 8, Van Der Beek discloses the claimed invention as discussed in claim 1. Van Der Beek discloses the composition comprises palmitic acid (C16:0) of total fatty acids (‘411, Table 4). Van Der Beek does not explicitly disclose the amounts base on total fatty acids and amounts in the sn-2 positon in a triglyceride as cited in claim 7 and 8. 
However, Van Der Beek (VDB ‘286) discloses a lipid component with optimal fatty acid profile, an enhanced portion of the palmitic acid residues in the sn-2 position  for improving growth and body composition (‘286, col. 1, ln. 20-22; col. 2, ln. 29-50). VDB ‘286 discloses palmitic acid (C16:0) between 16 and 24 wt. % based on the total fatty acids, which is in range with the cited range as cited in claim 7 and 8. VDB ‘286 discloses at least 40% are in the sn-2 position in the triglyceride (‘286, col. 8, ln. 31-36), which is in range with the cited range as cited in claim 7 and 8. Van Der Beek and VDB ’286 are of the same field of endeavor of infant formula for promoting preventing obesity (‘411, [0006] and ‘286, col. 2, ln. 29-50). It would have been obvious to one of ordinary skill in the art to use VDB’286 palmitic acid and residues in the sn-2 position in Van Der Beek’s composition to provide increase absorption of fat as taught by VDB’286 (‘286, col. 2, ln. 48-50).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 16/586,388 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-18 of the instant application is the same method of feeding infant formula comprising lipid globules with same mode diameter, phospholipids, protein, and digestible carbohydrates and amounts. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792